UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Amendment No. 24 Thermodynetics, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) John F. Ferraro (Reporting Person) Kenneth B. Lerman, P.C. 651 Day Hill Road, Windsor, Connecticut 06095 Telephone (860) 285-0700 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 15, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box. (Continued on following pages) Page 1 of 4 CUSIP No. 883622 Schedule 13D for John F. Ferraro Page2of 4 1) Name of reporting person: John F. Ferraro 2) Check the appropriate box if a member of a group. (a) o (b) x 3) SEC USE ONLY 4) Source of Funds: SC — Company whose securities awarded as a stock bonus.No purchase.No cash. 5) Check box if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e). o 6) Citizenship or place of organization: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5) Sole voting power: 6) Shared voting power: 0 7) Sole dispositive power: 8) Shared dispositive power: 0 9) Aggregate amount beneficially owned by each reporting person: Check box if the aggregate amount in row (11) excludes certain shares: x See Item 5 Percent of class represented by amount in row (11): Twenty eight and two-tenths of one percent (28.2%) Type of reporting person IN CUSIP No. 883622 Schedule 13D for John F. Ferraro Page3of 4 Item 1.Security and Issuer Issuer: Thermodynetics, Inc. (the "Company") Executive Office: 651 Day Hill Road Windsor, Connecticut 06095 Securities: Common Stock, $.01 par value Item 2. Identity and Background Name: a) John F. Ferraro (the "Reporting Person") Address: b) c/o Thermodynetics, Inc. 651 Day Hill Road Windsor, CT06095 Occupation: c) Chairman, Treasurer, CFO and a director of the Company. Convictions: d) None Proceedings: e) No civil proceedings in last 5 years. Citizenship: f) United States of America. Item 3.Source and Amount of Funds or Other Consideration SC — The Company, at a meeting of its Board of Directors on February 15, 2011, adopted resolutions authorizing the Company to grant shares of its common stock, par value $.01 per share, on March 15, 2011.Such shares were issued on the Date of Event of this Report.No purchase occurred; such shares were issued as a stock bonus. Item 4.Purpose of Transaction The Reporting Person has no intention or desire to gain control of the Issuer for purposes of liquidation, sale of assets, acquisition or merger.The Reporting Person may from time to time purchase additional shares through open market purchases, and stock options or awards issued under the Company’s stock incentive programs; no options or other awards are presently outstanding. Item 5. Interest in Securities of the Issuer (a) *1,739,561* shares are beneficially owned by Reporting Person as of the date hereof, which equals twenty and six-tenths of one percent (28.2%) beneficial ownership. (b) Reporting Person has the sole voting and dispositive power over 1,739,561 shares. (c) No transactions in the lesser of the last 60 days from the date hereof or since Reporting Person's most recent Schedule 13D filing date, except for the transaction(s) reported below: Transaction No. Shares Transaction Date Valuation Date Stock Bonus Award March 15, 2011 March 15, 2011 (d) No other person except the Reporting Person has the right or power to receive proceeds or other benefits from a disposition of the shares. (e) Date Reporting Person ceased 5% beneficial ownership: Not applicable. CUSIP No. 883622 Schedule 13D for John F. Ferraro
